Citation Nr: 0032921	
Decision Date: 12/18/00    Archive Date: 12/28/00	

DOCKET NO.  99-12 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
claimed to be the result of an undiagnosed illness.  

2.  Entitlement to service connection for "dizziness," 
claimed to be the result of an undiagnosed illness.

3.  Entitlement to service connection for insomnia, claimed 
to be the result of an undiagnosed illness.  

4.  Entitlement to service connection for "memory loss," 
claimed to be the result of an undiagnosed illness.  

5.  Entitlement to service connection for chronic fatigue, 
claimed to be the result of an undiagnosed illness.  

6.  Entitlement to service connection for "hyperventilation 
syndrome," claimed to be the result of an undiagnosed 
illness.  

7.  Entitlement to service connection for "weakness" claimed 
to be the result of an undiagnosed illness.  

8.  Entitlement to service connection for "lack of sexual 
arousal," claimed to be the result of an undiagnosed illness.  

9.  Entitlement to service connection for "muscle spasms" of 
the legs and back, claimed to be the result of an undiagnosed 
illness.  

10.  Entitlement to service connection for urticaria, claimed 
to be the result of an undiagnosed illness.  

11.  Entitlement to service connection for numbness of the 
left foot, claimed to be the result of an undiagnosed 
illness.  

12.  Entitlement to service connection for "irritability," 
claimed to be the result of an undiagnosed illness. 

13.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993, a portion of which represented service in the 
Persian Gulf.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 1998 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Reno, 
Nevada.  

Based on recent correspondence, it is unclear whether the 
veteran wishes to pursue the issue of entitlement to service 
connection for "depression."  Inasmuch as that issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  

Finally, for reasons which will become apparent, the issues 
of entitlement to service connection for a chronic headache 
disorder, dizziness, hyperventilation syndrome, muscle spasms 
of the legs and back, urticaria, and numbness of the left 
foot, as well as an increased evaluation for service-
connected lumbosacral strain, will be the subjects of the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  Chronic insomnia is not shown to have been present in 
service, or at any time thereafter.  

2.  Chronic memory loss is not shown to have been present in 
service, or at any time thereafter.  

3.  Chronic fatigue is not shown to have been present in 
service, or at any time thereafter.  

4.  Chronic weakness is not shown to have been present in 
service, or at any time thereafter.  

5.  A chronic lack of sexual arousal is not shown to have 
been present in service, or at any time thereafter.  

6.  Chronic irritability is not shown to have been present in 
service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Chronic insomnia was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 
(2000).  

2.  Chronic memory loss was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 
(2000).  

3.  Chronic fatigue was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 
(2000).  

4.  Chronic weakness was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 
(2000).  

5.  A chronic lack of sexual arousal was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.317 (2000).  

6.  Chronic irritability was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of insomnia, 
memory loss, chronic fatigue, weakness, a lack of sexual 
arousal, or irritability.  At the time of the veteran's 
service separation examination in July 1993, none of the 
aforementioned disabilities were in evidence.  The pertinent 
diagnosis noted was "normal physical examination."  

VA general medical examinations conducted in December 1993 
and April 1994 were similarly negative for history, 
complaints, or abnormal findings indicative of the presence 
of chronic insomnia, memory loss, chronic fatigue, weakness, 
a lack of sexual arousal, or irritability.  

In December 1997, a VA Persian Gulf protocol examination was 
accomplished.  At the time of examination, the veteran gave a 
history of a "short" memory, as well as "trouble" with his 
sex life, and "impotence."  A clinical evaluation conducted 
as part of the veteran's Persian Gulf protocol examination 
was essentially negative for any of the disabilities at 
issue, and no pertinent diagnoses were noted.  

In January 1998, a VA general medical examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  The veteran gave a history of "chronic fatigue" 
early in 1993 prior to his discharge, but stated that he had 
never received treatment for that "fatigue" either "in or out 
of the military."  Additionally noted were problems in 1992 
with "irritability," reportedly associated with "a lower 
backache," but with "no known cause."  

Physical examination of the veteran was essentially 
unremarkable for any of the disabilities at issue.  The 
veteran exhibited normal male external genitalia, and his 
prostate was of normal size and consistency.  Evaluation of 
the veteran's endocrine system showed no evidence of disease 
of the thyroid, pituitary, or adrenal glands, or of the 
gonads or pancreas.  At the time of examination, no pertinent 
diagnoses were noted.  

On VA orthopedic examination, likewise conducted in January 
1998, the veteran stated that he currently worked as a 
waiter, and was "tired" at the end of the day.  On physical 
examination, the veteran was "well muscled."  Sensation, 
muscle strength, and reflexes were within normal limits in 
the veteran's lower extremit(ies).  Once again, no pertinent 
diagnoses were noted.  

On VA psychiatric examination in January 1998, it was noted 
that the veteran was being evaluated "for the first time" as 
part of his Gulf War claim.  Reportedly, during the veteran's 
service in the Persian Gulf, he was stationed on board the 
USS Kennedy, "mostly cruising the Mediterranean," and "never 
on land."  The veteran's complaints included insomnia, which, 
according to the veteran, was present only "on a very rare 
occasion," and "only when he was stressed out," such as 
"worrying about his bills."  Regarding the veteran's fatigue, 
he stated that he usually got tired after work, but that 
there was "nothing unusual about this."  When questioned as 
to his "short-term memory loss," the veteran stated that he 
would occasionally experience "forgetting what he was about 
to say," like "it was on the tip of his tongue, but he 
couldn't remember."  Again, the veteran emphasized that this 
occurred only on rare occasions.  

On physical examination, the veteran's responses were 
coherent and relevant.  There was no evidence of any memory 
impairment for either recent or remote events, and the 
veteran's affect and mood were appropriate.  The veteran was 
alert and oriented, and neither insight nor judgment were 
impaired.  The pertinent diagnosis was "no psychiatric 
diagnosis found."  

In February 1998, a VA neurologic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  With the exception of muscle contraction 
headaches, and a history of low back pain, the majority of 
the veteran's neurological evaluation was essentially 
unremarkable.  Further examination revealed "no fix or 
drifts," with strength of 5/5 in the proximal and distal 
upper and lower extremity muscle groups.  There were no 
fasciculations or atrophy present in either the upper or 
lower extremities, and the veteran's gait was normal to heel-
toe and tandem walking.  Reflexes were 2+ and symmetrical, 
including both the knee and ankle reflexes.  Sensation was 
normal to vibration and temperature bilaterally, and there 
was no evidence of paraspinous spasm.  At the time of 
examination, no pertinent diagnoses were noted. 

At the time of an RO hearing in October 1999, the veteran 
complained of "fatigue all over."  (See Transcript, p. 5).  
The veteran additionally testified that he experienced 
problems with insomnia "5 or 6 times a week."  (See 
Transcript, p. 6).  

Analysis

The veteran in this case seeks service connection for chronic 
insomnia, as well as memory loss, chronic fatigue, weakness, 
a lack of sexual arousal, and irritability.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Moreover, on November 2, 1994, Congress enacted 
the "Persian Gulf War Veterans' Benefits Act," Title I of the 
Veterans' Benefits Improvements Act of 1994," Public Law 103-
446.  That statute added a new § 1117 to Title 38, United 
States Code, authorizing the VA to compensate any Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses which became manifest either during active duty in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, the VA added 
38 C.F.R. § 3.317 which defines qualifying Persian Gulf 
service, as well as establishing the presumptive period for 
service connection, and a broad but nonexclusive list of 
signs or symptoms which may be representative of undiagnosed 
illnesses for which compensation may be paid.  These "signs 
or symptoms" include fatigue, signs or symptoms involving the 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the upper or lower respiratory system, 
sleep disturbance, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  On March 6, 1998, the presumptive 
period for undiagnosed illnesses was extended to December 31, 
2001.  38 C.F.R. § 3.317 (2000).  

For purposes of § 3.317, the disability in question cannot be 
attributable to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, nonmedical indicators which 
are capable of independent verification.  Compensation may 
not be paid where there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, or if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event which occurred between 
the veteran's most recent departure from active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317 (2000).  In summary then, an award of 
compensation is indicated only where it is shown that the 
veteran exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  38 C.F.R. § 3.317 (2000).  

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
any evidence whatsoever of chronic insomnia or memory loss, 
or of chronic fatigue, weakness, a lack of sexual arousal, or 
irritability.  While based on the evidence of record, the 
veteran apparently served in the Southwest Asia Theater of 
Operations during the Persian Gulf War, there is no 
indication that, during such service, or at any time 
thereafter, he suffered from an "undiagnosed illness" or 
combination of illnesses leading to chronic insomnia, memory 
loss, fatigue, weakness, lack of sexual arousal, or 
irritability.  In point of fact, at the time of various VA 
examinations conducted during the months of January and 
February 1998, the veteran stated that he suffered from 
insomnia only on "very rare occasion," when he was "stressed 
out," or "worrying about his bills."  "Fatigue" was present 
only after a full day of work, with the veteran himself 
commenting that there was "nothing unusual" about his 
situation.  Psychiatric evaluation revealed no evidence of 
any memory impairment, either for recent or remote events.  
Nor was the veteran shown to suffer from chronic 
irritability.  Muscle strength, sensation, and reflexes were 
all within normal limits, with no demonstrated evidence of 
chronic "weakness."  At the time of a VA general medical 
examination in January 1998, the veteran's genitalia were 
within normal limits, and his prostate was of a normal size 
and consistency.  At no time during the course of that 
examination was there shown any evidence of a chronic lack of 
sexual arousal which could in any way be identified.  Based 
on such findings, the Board is of the opinion that the 
veteran exhibits no objective indications of chronic 
insomnia,
memory loss, fatigue, weakness, lack of sexual arousal, or 
irritability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses.  Nor is it demonstrated 
that the veteran at present suffers from any such chronic 
disabilities.  Under such circumstances, his claims for 
service connection must be denied.  

In reaching this determination, we have given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in October 1999.  Such testimony, while 
informative, is regrettably not probative when taken in 
conjunction with the entire objective medical evidence 
currently on file.  The Board does not doubt the sincerity of 
the veteran's statements.  Those statements, however, in and 
of themselves, do not provide a persuasive basis for a grant 
of the benefits sought in light of the evidence as a whole.  


ORDER

Service connection for chronic insomnia is denied.  

Service connection for chronic memory loss is denied.  

Service connection for chronic fatigue is denied.  

Service connection for chronic weakness is denied.  

Service connection for a chronic lack of sexual arousal is 
denied.  

Service connection for chronic irritability is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for chronic headaches, "dizziness," 
hyperventilation syndrome, muscle spasms of the legs and 
back, urticaria, and numbness of the left foot, as well as an 
increased evaluation for service-connected lumbosacral 
strain.  In that regard, while the veteran has yet to receive 
a diagnosis of "dizziness," at the time of a VA general 
medical examination in January 1998, he voiced complaints of 
"vertigo."  While during the course of a VA psychiatric 
examination conducted at that same time, the veteran denied 
problems with hyperventilation, following the aforementioned 
general medical examination, he received a diagnosis of 
"intermittent" hyperventilation.  

The Board observes that, on various occasions in service, the 
veteran received treatment for what was at that time 
classified as "urticaria."  While on VA general medical 
examination in January 1998, the veteran showed "no evidence 
of skin disease," he nonetheless received a diagnosis of 
"generalized urticaria of unknown etiology."  

Of some significance is the fact that, during the course of 
the aforementioned RO hearing in October 1999, the veteran 
raised for the first time the issue of secondary service 
connection for chronic headaches, as well as muscle spasms of 
the legs and back, and numbness in his left foot.  More 
specifically, during the course of that hearing, the veteran 
argued that those disabilities, were, in fact, proximately 
due to and/or the result of his service-connected low back 
disability.  Regrettably, as of the present time, the issue 
of secondary service connection has not been taken up by the 
RO for the purpose of determining the veteran's potential 
entitlement to benefits.  

Finally, the Board observes that, based on a review of the 
entire evidence of record, the veteran has only recently been 
shown to suffer from lumbosacral radiculopathy.  At present, 
it is unclear whether this "radiculopathy" is, in fact, "part 
and parcel" of the veteran's service-connected lumbosacral 
strain, or rather a separate and distinct disability.  This 
determination is complicated further by the fact that the 
veteran apparently most recently underwent a VA orthopedic 
examination for compensation purposes in January 1998, almost 
three years ago.  

For the above reasons, the Board is of the opinion that 
further development of the evidence is necessary prior to a 
final adjudication of the veteran's remaining claims.  In 
addition, during the pendency of this appeal, there has been 
a significant change in the applicable law governing the 
veteran's case.  More specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477, (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, Subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103(A), and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, a remand is required.  Accordingly, the 
case is REMANDED for the following:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 1998, the date of 
the most recent treatment of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his claimed chronic headaches, 
"dizziness," and hyperventilation 
syndrome, as well as muscle spasms of the 
leg and back, urticaria, and numbness of 
the left foot.  All pertinent 
symptomatology and findings should be 
reported in detail.  As regards the 
veteran's claimed "dizziness," 
hyperventilation syndrome, muscle spasms 
of the leg and back, and numbness of the 
left foot, the examiner or examiners are 
requested to identify whether the 
veteran's symptoms flow from an 
identifiable disability or disabilities, 
and if so, to form an opinion as to the 
etiology and approximate onset of those 
disabilities.  If diagnoses can be 
assigned, this should be done, along with 
a full explanation.  If diagnoses are not 
possible, this should be fully explained 
as well.  The examiners should 
specifically comment as to whether the 
veteran currently suffers from chronic 
dizziness, hyperventilation syndrome, 
muscle spasms of the leg and back, and 
numbness of the left foot, and, if so, 
whether such disabilities are as likely 
as not the result of an undiagnosed 
illness or combination of undiagnosed 
illnesses which became manifest either 
during active duty in the Southwest Asia 
Theater of Operations during the Persian 
Gulf War, or to a compensable degree on 
or before December 31, 2001.  Regarding 
the veteran's currently diagnosed muscle 
tension headaches, and claimed left foot 
numbness and muscle spasms of the legs 
and back, an opinion should be offered as 
to whether such disabilities are as 
likely as not proximately due to and/or 
the result of the veteran's service-
connected lumbosacral strain.  

Finally, the veteran should be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
lumbosacral strain.  Once again, all 
pertinent symptomatology and findings 
should be reported in detail.  Following 
the examination, the examiner should 
specifically comment as to whether the 
lumbosacral radiculopathy identified on 
recent electromyographic/nerve conduction 
studies is "part and parcel" of the 
veteran's service-connected lumbosacral 
strain, or, in the alternative, causally 
related to that disability.  All 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to conduction and 
completion of their examinations.  Any 
opinions expressed must be accompanied by 
a complete rationale.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  Should the RO 
determine that additional medical 
examinations are necessary to an 
equitable determination, such 
examinations should be scheduled.  In 
addition, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103(a), and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
and 00-92, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals




Error! Not a valid link.

